Tom Glaze, Judge, dissenting. I dissent. This adverse possession case involves a claim by one cotenant, Mr. L. A. Harvell, against other cotenants, comprised of appellee’s only living sister (Martha Sims) and the descendants of appellee’s deceased brothers and sisters. Because this suit involves cotenants, the presumption exists that possession by one tenant in common is possession by all tenants in common. See Smith v. Kappler, 220 Ark. 10, 245 S.W.2d 809 (1952). In Smith, the Supreme Court stated further: In order for the possession of a tenant in common to be adverse to that of his cotenants, knowledge of his adverse claim must be brought home to them directly or by such notorious acts of unequivocal character that notice may be presumed. Id. at 13, 245 S.W.2d at 811 (emphasis supplied) (quoting Hardin v. Tucker, 176 Ark. 225, 3 S.W.2d 11 [1928]). Although the majority court gave lip service to the foregoing rules, it (and the trial court) clearly erred in failing to apply those rules to the facts in this case. Instead, the court treated this case as though it were an adverse possession claim involving third party strangers and ignored the presumption that exists when cotenants are involved. I believe a close study of the facts clearly supports my position. Appellee’s own testimony belies his asserted adverse claim. As noted by the majority, appellee’s claim arose from an alleged agreement with his brothers, who are now deceased. Appellee stated that a $50 debt was owed against the subject property, and his brothers agreed that if appellee paid the indebtedness, he could have the land. Appellee testified that he paid the $50. However, he admitted that none of his sisters was a party to any such agreement because they were all living away from home. He said that he was “sure” his remaining sister, appellant Martha Sims, knew about his agreement with the brothers, but he had never discussed the agreement with her. Ms. Sims denied any knowledge of either the alleged agreement or that appellee was claiming the family prop - erty. She was emphatic that she never agreed to give him the land for his paying a debt and, in fact, denied any knowledge that a debt ever existed. Ms. Sims testified that she had worked hard to pay for the land, and that she considered her interest the same as her brothers’ and sisters’. The other evidence upon which appellee relies to support his adverse possession is correctly recited in the majority opinion, and it is unnecessary to repeat that evidence here. Suffice it to say, however, that the evidence is not unlike the proof set out in Palmer v. Sanders, 240 Ark. 859, 402 S.W.2d 680 (1966), which was held insufficient to establish an adverse claim against cotenants. In Palmer, Justice George Rose Smith said: Mrs. Palmer occupied the land and paid the taxes during the years between her father’s death in 1930 and the filing of this suit in 1962. It is firmly settled, however, that mere possession and payment of taxes are not evidence of adverse possession as between tenants in common. A cotenant who relies upon adverse possession must go a step farther by proving that he asserted a hostile claim and that notice thereof was brought home to his co -owners. Smith v. Kappler, 220 Ark. 10, 245 S.W.2d 809 (1952). There is no such proof in this case. Quite the opposite, the fact that Mrs. Palmer obtained conveyances from four of her brothers and sisters shows that she recognized their ownership. Id. at 860, 402 S.W.2d at 681. In the instant case, the evidence clearly establishes that appellee discussed his claim to the family property with his brothers but never with his sisters. In sum, he believed that he had acquired his brothers’ interests in the property by agreeing to pay off a debt, but he knew that he had never acquired his sisters’ interests. Appellee never directly, or by his actions, unequivocally apprised his sisters that he claimed their interest. Accordingly, the sisters were entitled to the benefit of the legal presumption that appellee’s actual possession of their respective property was not hostile but instead, was consistent with his sisters’ interests as tenants in common. The majority (and trial judge) seems to rely on the testimony of Ms. Sims’ son, Adam Sims, who testified that he knew there would be a showdown between appellee claim - ing to own the land on the one hand, and his brothers and sisters claiming their part on the other. Of course, whatever Mr. Sims’ belief might be, it should not be imputed to his mother or her sisters — to do so would be speculative and conjectural. There is no evidence whatsoever that Mr. Sims, who is neither a cotenant nor an heir, expressed such an opinion to anyone else. Nor is there proof evidencing that any of the cotenants shared in the belief expressed by Mr. Sims. In conclusion, I believe the appellee, as a cotenant, had a heavy burden to show directly or, by his acts, unequivocally that he adversely claimed his brothers’ and sisters’ interests in their family property. If this case had not involved cotenants, his claim most likely was supported by the evidence. Because his claim was against cotenants, I am convinced his evidence fell far short.